Citation Nr: 0402056	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  01-05 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected postoperative residuals of injury to the medial 
aspect of the left lower leg, with nerve damage and a 
surgical scar, to include a separate rating for the service-
connected scar.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The claimant served on active duty in the United States Air 
Force from June 1976 to April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 2001 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which confirmed and continued the 
10 percent evaluation for the claimant's service connected 
postoperative residuals of a longitudinal scar, medial 
aspect, left lower leg.  He was notified of that action and 
of his right to appeal by RO letter of May 19, 2000, and 
filed a timely Notice of Disagreement with that evaluation.  
A Statement of the Case was provided the claimant and his 
representative on May 1, 2000.  Pursuant to Veterans Benefits 
Manual M21-1, Part IV, Change 184, dated November 26, 2003, 
the Decision Review Officer held a Informal Hearing with the 
claimant and his representative in June 26, 2001, for the 
purpose of evaluating the evidence of record including the 
need for additional evidence as a result of information 
obtained during that informal hearing.  The claimant 
perfected his appeal by the timely filing of his Substantive 
Appeal (VA Form 9) in June 2001.

This case must be adjudicated under the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2000)] 
(VCAA).  The VCAA eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  

The claimant and his representative were notified by RO 
letter of January 19, 2001, of the provisions of the VCAA 
pertaining to his claim for a rating in excess of 10 percent 
for service-connected postoperative residuals of injury to 
the medial aspect of the left lower leg, with nerve damage 
and a surgical scar.  That letter informed them of the 
information and evidence necessary to substantiate the claim 
and to assist them in obtaining all such evidence.  That 
letter also informed the claimant and his representative 
which part of that evidence would be obtained by the RO and 
which part of that evidence would be obtained by the 
claimant, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the claimant of 
what evidence he or she was required to provide and what 
evidence the VA would attempt to obtain).

The RO further provided a Supplemental Statement of the Case 
to the claimant and his representative on January 23, 2003, 
which further notified them of VA's duty to assist them by 
obtaining all evidence in the custody of military authorities 
or maintained by any other federal, State or local government 
agency, as well as any medical, employment, or other non-
government records which are pertinent or specific to that 
claim; and which the claimant identified and provided record 
release authorizations permitting VA to obtain those records.  
Further, that Supplemental Statement of the Case informed the 
claimant and his representative that should efforts to obtain 
records identified by the claimant prove unsuccessful for any 
reason which the claimant could remedy, the VA would notify 
the claimant and advise him that the ultimate responsibility 
for furnishing such evidence lay with the claimant.

All relevant evidence necessary for an equitable disposition 
of the instant appeal has been obtained by the RO, and that 
VA's duty of notification to the claimant and his 
representative of required information and evidence and of 
its duty to assist them in obtaining all evidence necessary 
to substantiate the issue on appeal have been fully met.  The 
RO has obtained the claimant's complete service medical and 
personnel records, as well as all private or VA medical 
evidence identified by the claimant.  The record shows that 
the claimant has been afforded VA general medical 
examinations in July 1998 and in March 2000, as well as VA 
orthopedic examination in connection with this appeal in 
October 2000, in December 2001, and in February 2002, and a 
VA neurological examination in connection with this appeal in 
February 2002.  Pursuant to Veterans Benefits Manual M21-1, 
Part IV, Change 184, dated November 26, 2003, the claimant 
and his representative have been afforded an Informal Hearing 
before an RO Decision Review Officer (DRO) to evaluate the 
evidence of record including the need for additional evidence 
as a result of information obtained during the hearing, and 
the claimant requested a hearing before a Veterans Law Judge 
of the Board of Veterans' Appeals in Washington, DC, but 
failed to report for the scheduled hearing.  

Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and there 
is no question that the appellant and his representative were 
fully notified and aware of the type of evidence required to 
substantiate the claim.  In view of the extensive factual 
development in the case, as demonstrated by the record on 
appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The claimant's service-connected postoperative residuals 
of injury to the medial aspect of the left lower leg, with 
nerve damage and a surgical scar, are currently manifested by 
moderate incomplete paralysis of the posterior tibial nerve 
and a faint, 8-inch, well-healed, nontender, asymptomatic 
scar of the anterior medial aspect of the left lower leg, 
with a painful point superior to the scar, a small area of 
dysesthesias at the point of the injury, frequent dull and 
intermittent pain of typical distribution so as to identify 
the damaged posterior tibial nerve, and with limitation of 
motion due to pain on use and fatigability but no loss of 
coordination, no impairment of gait, and no vascular or 
circulatory impairment. 

3.  The claimant's service-connected postoperative residuals 
of injury to the medial aspect of the left lower leg, with 
nerve damage and a surgical scar, do not present such an 
unusual or exceptional disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render inapplicable the 
regular schedular standards.  


CONCLUSION OF LAW

The criteria for an increased rating of 20 percent for 
service-connected postoperative residuals of the medial 
aspect of the left lower leg, with moderate incomplete 
paralysis of the posterior tibial nerve, a faint, 8-inch, 
well-healed, nontender, asymptomatic scar, are met.  
38 U.S.C.A. §§  1155, 5103, 5103A (West 2000); 38 C.F.R. 
§§3.102, 3.321(b)(1), Part 4, 4.40, 4.45, 4.124, 4.124a, 
Diagnostic Code 8525(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant's service entrance examination, conducted in 
November 1975, disclosed no abnormalities of the 
musculoskeletal system, lower extremities or feet.  The 
service medical records show that a physical profile in 
September 1976 disclosed no mental or physical impairment.  A 
report of periodic routine medical examination in July 1979 
disclosed no abnormalities of the musculoskeletal system, 
lower extremities or feet.  A report of routine medical 
examination in September 1983 disclosed no abnormalities of 
the musculoskeletal system, lower extremities or feet.  In 
January 1991, during the Gulf war, the claimant was seen for 
complaints of pain in his left medial lower leg after a 
metal-framed tent fell across his left leg while serving in 
Saudi Arabia.  An X-ray of the left lower leg in April 1991 
disclosed no fracture, a normal tibia/fibula, and soft 
tissues were normal, while an X-ray of the left lower leg in 
August 1992 was negative for fracture, and a CT scan of the 
claimant's lower extremities in May 1994 revealed minimal 
increase in density in the subcutaneous fat in the left 
medial pretibial location corresponding with the cutaneous 
scar noted on physical examination, with no subcutaneous or 
muscular masses identified and no underlying osseous lesion 
evidence.  The impression was cutaneous and subdermal 
changes, consistent with surgical scar; no significant 
pathology identified.  The claimant's service medical records 
included copies of private medical records from the Louisiana 
State University Medical Center Pain Clinic, dated in January 
1994 and March 1995.  

The service medical records show that a report of periodic 
medical examination in July 1994 disclosed no abnormalities 
of the musculoskeletal system, lower extremities or feet, 
while citing a right knee scar and a well-healed, non-
symptomatic left shin scar.  X-rays of the left lower leg in 
July 1995 revealed no significant osseous, articular, or soft 
tissue abnormalities.  An evaluation at the Family Practice 
Clinic, Barksdale Air Force Base, in April 1996 showed that 
the claimant returned for follow-up of left lower extremity 
musculoskeletal pain, unchanged since his last visit.  The 
assessment was chronic left lower extremity musculoskeletal 
pain.

The service medical records include a report of private 
evaluation at Pain Diagnostic Therapeutics (Dr. R.B.N.) 
showing that electromyography (EMG) and nerve conduction 
studies (NCS) in March 1997 revealed normal left motor 
peroneal and tibial nerve conduction, a normal left sural 
nerve, normal left peroneal and tibial F-waves, and normal H-
reflexes, and the impression was normal EMG/NCS of the left 
lower extremity.  The March 1997 report of evaluation of the 
claimant at Pain Diagnostic Therapeutics showed a diagnostic 
impression of myofascial inflammatory pain, status post 
contusion with exploratory surgery; possible residual 
periosteal inflammation; and minimal evidence of a complex 
regional pain syndrome, Type I.  

A Medical Evaluation Board (MEB) Summary in April 1997 shows 
that the claimant sustained an injury to his left lower leg 
while in Saudi Arabia in 1991 when a tent frame fell on his 
left leg; that since that time, the claimant has undergone 
extensive evaluation and treatment; that initially he was 
placed on nonsteroidal anti-inflammatory drugs, without 
relief; that physical therapy with ultrasound was 
unsuccessful; that casting six times was unavailing; that in 
1993, he underwent a left posterior tibial tendon evaluation 
and left posterior tibial periosteal elevation and rasping; 
that he underwent evaluation at Wilford Hall Medical Center, 
including an MRI; that the claimant underwent evaluation at 
Louisiana State Medical Center Pain Clinic, which included 
injections which provided only temporary relief; that 
subsequent treatment at Wilford Hall Medical Center with a 
TENS unit, salsalate, and Elavil provided intermittent relief 
but his symptoms recurred; that in March 1997, the claimant 
went to Willis-Knighton Pain Clinic for a trial of an 
inferential device, but is still experiencing significant 
sharp pain and swelling over the scar site.  Examination 
revealed a well-healed surgical scar over the left anterior 
tibial region; that the scar is hypersensitive over its upper 
aspect and hyposensitive over its lower aspect; that there 
was no edema, no skin color changes, and pain was increased 
with dorsiflexion of the left great toe.  Neurologic 
examination revealed that the claimant has a normal gait; 
that his reflexes were 2+ and symmetrical; and that he had a 
normal motor, sensory and reflex examination.  It was noted 
that X-rays of the left lower extremity in 1991, 1992, and 
1995 were all negative; that a CT scan in 1994 revealed 
cutaneous and subdermal changes consistent with a scar, but 
was otherwise negative; that an MRI at Wilford Hall Medical 
Center was negative; and that the claimant had undergone 
treatment at the Wilford Hall Medical Center Pain Clinic and 
at the Louisiana State University Medical Center Pain Clinic.  
The diagnosis was chronic left lower extremity myofascial 
inflammatory pain status post exploratory surgery.  

Service medical records in May 1997 show that the claimant 
had a history of left lower extremity pain undergoing 
extensive pain clinic evaluation, with no relief from a TENS 
unit.  Another report from Pain Diagnostic Therapeutics in 
June 1997 showed that the claimant was again seen in June 
1997, at which time it was reported that a trial of an 
interferential unit showed that the claimant did not feel 
that such was effective in controlling his pain, and a trial 
with a galvanic stimulator was planned.  A July 1997 Line of 
Duty determination found that the claimant was on active duty 
in Saudi Arabia in January 1991 when the metal frame of a 
tent fell across his leg.  

A Medical Evaluation Board (MEB) Summary in November 1997 
essentially reiterated the information contained in it's 
earlier Summary in April 1997, while noting that since the 
earlier summary, the claimant had a neurology examination, 
with nerve conduction velocity studies, which were normal, 
and it was recommended that he be discharged from the Air 
Force for medical reasons and that he be evaluated for 
disability.  A Physical Evaluation Board (PEB) found the 
claimant to be unfit for further duty due to chronic left 
lower extremity myofascial pain, which was evaluated as 10 
percent disabling.  The claimant was medically retired from 
the United States Air Force on April 15, 1998.  

Following receipt of the claimant's original application for 
VA disability compensation benefits (VA Form 21-526) in April 
1998, a VA general medical examination was conducted.  That 
examination report showed that the claimant related that he 
had experienced discomfort in his left lower leg at the 
anterior medial aspect, ranging from sharp to dull pain, 
since a heavy tent frame fell on that leg in January 1991.  
He further asserted that because of his left leg discomfort, 
he did not jog as much as he used to.  On examination, the 
claimant walked without a limp, while a longitudinal 2.5-inch 
scar was seen over the medial aspect perhaps 5 inches above 
the ankle itself.  There was definite tenderness to pressure 
in that area, but no limitation of motion of the foot, and 
the examiner stated that there was no joint involvement.  

A rating decision of August 1999 granted service connection 
for a longitudinal scar of the medial aspect of the left 
lower leg, claimed as a left leg condition, and assigned a 10 
percent evaluation, effective April 16, 1998.  The claimant 
was notified of that action and of his right to appeal by RO 
letter of August 9, 1999.  

In a Statement in Support of Claim (VA Form 21-526), dated in 
August 1999, the claimant asserted that his left leg scar was 
not causing his leg pain; that the leg pain started in 
service when an object was dropped on his leg; and that while 
surgery was done in service, the reason for the pain was not 
found.  In a letter to the RO, received in September 1999, 
the claimant asserted that he was medically retired from the 
Air Force because of a disability to his leg which is 
undiagnosed.  

In March 2000, the claimant underwent a routine future 
general medical examination during which he disclosed that he 
experienced an injury to his left leg in 1991, while 
stationed in the Persian Gulf region when a heavy tent frame 
fell on him, striking him in the anterior medial aspect of 
the distal left tibia, causing his leg to become bruised, 
swollen and painful; that his symptoms continued without 
improvement; that an MRI showed nothing very significant; 
that he was casted for two months, which was not helpful; 
that he used a TENS unit which did not improve his symptoms; 
that he underwent exploratory surgery looking for muscular 
disruption but nothing was found; that he had a pain clinic 
and neurological evaluation which found nothing treatable; 
that he was retired from the Air Force in 1998 because of his 
persistent leg pain and limitations in his physical activity; 
that he continues to have leg pain; that the area over the 
injury is very sensitive; that he continues to have pain and 
swelling, although the swelling is less that when he was in 
the Air Force; and that he is able to walk and stand without 
too much aggravation.  Examination revealed that the claimant 
had a well-healed surgical scar over the distal portion of 
the anterior left leg, with mild swelling at the level of the 
scar itself, while immediately distal to the scar itself, 
there was a palpable defect in the tibia corresponding to the 
injury.  This defect was noted to be tender to palpation, and 
the skin over it feels somewhat numb, and there was 
dysesthesias with rubbing of the skin.  A normal range of 
motion was present in the left ankle, and moving the ankle 
did not elicit pain.  The hair and skin appeared quite normal 
over the area, there was no redness, hair loss, or atrophy of 
the skin, and the claimant had a normal gait.  The diagnoses 
included left tibial contusion, 1991.  The claimant was noted 
to not have any chronic medical problems for which he takes 
medications, and X-rays of the left tibia/fibula were within 
normal limits.   

A report of VA dermatology examination, conducted in February 
2000, cited the claimant's statement that a tent frame fell 
on his left leg in 1993 or 1994, causing injury to his left 
medial lower leg; that he has subsequently underwent 
exploratory surgery which left a residual scar; that he does 
not have any residual symptoms of the scar itself, but noted 
continued swelling, dull, numb pain, and daily sensitivity  
to touch at this site, worse at night.  The claimant asserted 
that there is no relationship between the cited swelling, 
pain and sensitivity with respect to exercise or activity.  
Examination of the left lower leg revealed a 5 x 1 cm., white 
and brown, linear patch consistent with a scar.  

A rating decision of April 2000 confirmed and continued the 
10 percent evaluation for the claimant's service-connected 
longitudinal scar of the medial aspect of the left lower leg.  
The claimant was notified of that action and of his right to 
appeal by RO letter of May 19, 2000.  

In a Statement in Support of Claim (VA Form 21-4138), 
received at the RO on August 24, 2000, the claimant stated 
that he wanted to reopen his claim for a left leg condition, 
noting that on previous rating decisions, this was addressed 
as a scar, but he is claiming an actual leg condition; that a 
piece of steel pipe hit his leg while he was inservice during 
the Gulf war; that his service medical records show inservice 
treatment for this condition; and that he was medically 
discharged because of this condition.  

A report of VA orthopedic examination, conducted in September 
2000, cited the veteran's complaints of status post contusion 
to the left lower leg with a residual scar and pain since a 
January 1991 incident in which a metal tent frame fell upon 
his left lower leg.  He related that he had experienced pain 
and swelling as a result of that injury; that he is an 
assistant manager at Home Depot; that he has swelling after 
being on his feet for an 8-hour day while at work; that such 
swelling occurs on a daily basis, although such had decreased 
since his original injury; that such remits several hours 
after getting home; that he has swelling on the weekends only 
if he is weight-bearing more than 4 or 5 hours at a time; and 
that pain is currently not a problem during the day or night.  
Examination of the left calf revealed a well-healed 4.5 cm. 
vertical surgical incision scar over its medial aspect, 
located 9.5 cm. superior to the lateral malleolus, with very 
minimal tenderness to deep palpation; that circumferential 
measurements of the calves were 34 mm. on the left and 35 mm. 
on the right.  The diagnosis was status post contusion to the 
left lower leg with a well-healed residual scar.  

By RO letter of January 19, 2001, the RO asked the claimant 
to provide medical evidence showing that his left leg 
condition had increased in severity.  In his response, the 
claimant stated that he had no private medical treatment; 
that his sole treatment was at the VAMC, Minneapolis; and 
that there was no additional evidence.  

VA outpatient treatment records from the VAMC, Minneapolis, 
dated from August 1999 to December 2001, show no complaint, 
treatment or findings of a left lower leg condition.  On a 
general medical clinic visit in January 2000, the claimant 
alleged that he could not leave the path due to a right 
ankle/leg injury site.  Examination disclosed a 2 cm. well-
healed residual scar of the right medial lower leg with 
parenthesis/numbness on the 2 cm. surroundings area.  The 
claimant's right leg pain was thought probably to be 
neuropathic secondary to injury, and he was given 
Amitryptyline, 25 mgs. q.h.s. and a neurological consultation 
was considered.  

A rating decision of March 2001 confirmed and continued the 
10 percent evaluation for the claimant's service-connected 
longitudinal scar of the medial aspect of the left lower leg.  
The claimant was notified of that action and of his right to 
appeal by RO letter of April 2, 2001.  The claimant filed a 
timely Notice of Disagreement in which he related that he was 
struck on the leg during the Gulf war which left continuous 
pain in his left leg; that the Air Force sent him to many 
clinics to find the cause; that they were unable to determine 
the cause of the pain and medically retired him at 10 
percent; that VA has looked at his leg three times and has 
rated him for the scar on his leg; that the scar has nothing 
to do with his pain; and that he is currently being seen at 
the VAMC, Minneapolis, and treated with Amitryptyline.  

A Statement of the Case was provided the claimant and his 
representative on May 1, 2001 addressing the issue of a 
rating in excess of 10 percent for a service-connected 
longitudinal scar of the medial aspect of the left lower leg.  

In a May 2001 letter to the RO, the claimant's representative 
requested an informal hearing on the issue of left leg 
pain/scar, noting that the claimant has asserted that the 
scar to his leg resulted in chronic leg pain, not the 
reverse, yet he is rated upon the scar alone; that the scar 
was caused by surgery meant to discover the cause of the 
pain, but was not successful; and that the cause of the pain 
is still unknown.  

A report of an Informal Hearing held before the RO Decision 
Review Office on June 26, 2001, noted that the DRO explained 
to the claimant and his representative that such hearing was 
used to determine whether additional evidence was available 
or needed in order to address the issue on appeal.  The 
claimant and his representative reinforced the statements of 
record regarding the evaluation of the claimant's lower leg 
disability; that the claimant has a surgical scar and 
understands that he is service-connected for his surgical 
scar; that he does not feel that the RO has given 
consideration to his ongoing complaints of pain and swelling 
in his left lower extremity; that various types of 
examinations could be considered to determine if the claimant 
had a residual injury to muscle tissue or nerve damage that 
should be evaluated further; that the claimant requested that 
the examination should be scheduled for the late afternoon 
when the claimant is most likely to have the pain and 
swelling in his lower extremity; and that the DRO would 
request a new examination and VA outpatient reports from the 
VAMC, Minneapolis, since December 2000.  It was further noted 
by the claimant's representative that the claimant served in 
the Gulf war theater, and that if no diagnosis was provided 
for the claimant's complaints of pain and swelling in his 
lower left leg, that consideration should be given to 
provisions for compensation for symptoms attributed to an 
undiagnosed illness under 38 C.F.R. § 3.317 (2003).  

In his Substantive Appeal (VA Form 9), received in June 2001, 
the claimant reiterated his previous contentions as to his 
inservice injury to the left leg in January 1991 while 
serving in the Gulf war; that his left lower leg bruised and 
swelled up; that they could not find anything wrong with it; 
that his leg gave him trouble for two years before the Air 
Force tried to find out what was wrong with it; that he went 
to various clinics but no one could find out what was wrong; 
that one of those clinics was orthopedic; that they cut his 
leg open to see if they could find what was wrong, but did 
not find anything; that the Air Force retired him with 
permanent disability; that the Physical Evaluation Board gave 
him 10 percent for chronic left lower extremity myofascial 
pain; that he still has the pain and swelling in his leg; 
that no one is sure what is causing this; and that the VA 
hospital (VAMC, Minneapolis) is trying to treat it with 50 
mgs. of Amitryptyline which is not having much effect.  The 
claimant requested a hearing before the Board sitting in 
Washington, DC. 

VA outpatient treatment records from the VAMC, Minneapolis, 
show that the claimant was seen in March 2001 and reported 
that he was doing well overall, but continues to have 
frequent symptoms of GERD, worse with certain foods; that his 
Amitryptyline was helping his left leg somewhat, with no 
daytime grogginess; and that his left leg pain was probably 
due to a nerve injury and is responding somewhat to 
Amitryptyline, which was increased to 50 mgs.  

The RO requested another VA examination of the claimant to be 
scheduled in the late afternoon.  That examination was 
conducted in July 2001 by an examiner who had reviewed the 
claims folder, the service medical records, and the 
claimant's medical chart.  The claimant recounted his 
military history, and asserted that while serving in Saudi 
Arabia during the Gulf war, he was hit in the leg by a piece 
of metal; that his leg swelled up all black and blue; that he 
went to the hospital, where X-rays were negative and he was 
given Motrin; that by the end of the work day, his leg would 
swell up and be black and blue for a long time; that this 
went on for two years; that he finally went to an orthopedic 
doctor who casted it for six weeks in consideration of a 
possible hairline fracture; that the doctor thought that 
there was scarring, so they opened the leg but did not find 
anything; that the claimant continued to go back and the leg 
continued to hurt and swell; that he went to a pain clinic 
and used a TENS Unit; that an MRI was negative and the pain 
was constant; that a medical board retired him; and that he 
is currently talking 50 mgs. of Amitryptyline but this is not 
helping significantly.  The claimant stated that he was an 
assistant manager at a Home Depot; that he has occasional 
fatigue but denied any incoordination, while the examiner 
noted his review of multiple X-rays, an MRI, a CT scan, and 
an EMG.  

Examination disclosed that the claimant had a normal posture, 
gait, station and carriage; that circumferential measurements 
14 cm. below the upper border of the lateral tibial plateau 
was 44 cms., bilaterally; that range of motion of the left 
knee was from 0 to 120 degrees, while left ankle dorsiflexion 
was to 0 degrees, plantar flexion was to 30 degrees, and left 
ankle inversion to 5 degrees and eversion to 5 degrees.  The 
examiner noted that the claimant dresses, undresses, and 
climbs up and off the examination table normally; and that he 
walked on his tiptoes and heels, and on the medial and 
lateral sides of his feet, and walked heel-to-toe normally.  
The claimant complained of left lower leg pain in doing a 
deep squat.  There was no lower extremity atrophy, and no 
left lower leg redness, swelling, tenderness or deformity.  
The skin color and hair distribution was normal on the lower 
extremities.  His lower extremities were warm, and the left 
dorsalis pedis and posterior tibial pulses were normal.  
Neurologic examination of the lower extremities revealed 
normal lower extremity deep and superficial pain, position 
and vibration sense, ankles jerks, knee jerks, while 
Babinski's sign and muscle strength were normal.  The DeLuca 
Assessment revealed that pain significantly limits functional 
ability; that there is limitation of motion due to pain on 
use; that the degree of additional range of motion loss due 
to pain on use is approximately 20 percent; and that there is 
fatigability but no loss of coordination.  The diagnostic 
assessment noted that the claimant had trauma to the left 
anterior medial tibial area in January 1991 from a piece of 
metal which struck that area; that the claimant had surgery 
on the left lower extremity in September 1993 consisting of 
posterior tibial tendon elevation and posterior tibial 
periosteal elevation and rasping; that there is a residual, 
well-healed, nontender scar in the left medial anterior area; 
that the claimant continues to report persistent pain in that 
area; that it is reasonable to assume that the pain is due to 
scarring and soft tissue and periosteal damage associated 
with the claimant's service-connected injury of January 1991 
and possibly aggravated by surgery done in September 1993; 
and that there is no current evidence that the claimant has 
arterial or venous damage, or damage to peripheral nerves.  

A Supplemental Statement of the Case was provided the 
claimant and his representative on September 4, 2001.  

In a letter from the claimant's representative to the RO, 
received in September 2001, he complained that the July 2001 
C&P examination was conducted in the morning when the 
claimant was rested and had not been on his feet all day, and 
that thus the examiner found no swelling; that the claimant 
recently measured his left lower leg at the pain site before 
and after work; that the left leg measured 13 inches before 
work and 13.5 inches after work; and that such is the 
difference in the swelling that the claimant typically 
experiences after several hours of work, accompanied by 
increased pain.  It was requested that another examination be 
scheduled for late afternoon so that the claimant's daily 
swelling can be included in assessing his disability.  

In October 2001, the RO requested that another examination of 
the claimant be scheduled by an examiner who had reviewed the 
claimant's claims folder, and that such examination be 
scheduled in the late afternoon.  A memorandum from the VAMC, 
Minneapolis, stated that the claimant was moving to Indiana 
and had requested that his examination be canceled.  In 
December 2001, the RO requested that the veteran's claims 
folder be transferred to the Indianapolis VARO for further 
action upon the claimant's appeal.  

A report of VA vascular, muscular and neurological 
examination, conducted at the VAMC, Minneapolis, in December 
2001 at 3:00 p.m., noted that the claims folder was not 
available and the examiner relied upon a history as related 
by the claimant.  The claimant recounted his military 
history, and asserted that while serving in Saudi Arabia 
during the Gulf war, he was hit in the leg by a piece of 
metal in the left medial distal tibial area; that his leg 
swelled up and became black and blue; that he went to the 
medics, where X-rays were negative and he was given Motrin; 
that by the end of the work day, his leg would swell up and 
be black and blue; that this went on for two years; that he 
finally went to an orthopedic doctor who casted it for six 
weeks in consideration of a possible hairline fracture; that 
the doctor thought that there was scarring, so they opened 
the leg but did not find anything; that the claimant 
continued to go back and the leg continued to hurt and swell; 
that he went to a pain clinic and used a TENS Unit; that an 
MRI was negative and the pain was constant; that a medical 
board retired him; that he is currently talking 50 mgs. of 
Amitryptyline but this is not helping significantly.  The 
claimant stated that he works as an assistant manager at a 
Home Depot, where he is on his feet 99% of the time; that he 
has occasional fatigue but denies any incoordination.  The VA 
examiner noted his review of multiple X-rays, an MRI, a CT 
scan, and an EMG of the claimant.  

Examination disclosed that the claimant arrived wearing 
street dress and no braces or devices, and his posture, gait, 
station and carriage were normal.  Circumferential
Measurements taken 14 cm. below the upper border of the 
lateral tibial plateau were 46 cm. on the right and 45 cm. on 
the left, while the same measurements at the ankles revealed 
30 cm. on the right and 29 cm. on the left, and left ankle 
range of motion was to 10 degrees on dorsiflexion, 30 degrees 
on plantar flexion, and 10 degrees each on inversion and 
eversion.  The ranges of motion cited were shown to be both 
active and passive, and those motions did not elicit any 
complaints of pain from the claimant.  There was no lower 
extremity redness, swelling, tenderness, deformity, atrophy, 
or discoloration, and the hair, skin and color of the lower 
extremities were normal.  The femoral, popliteal, dorsalis 
pedis, and posterior tibial pulses were strong and equal, 
bilaterally, and there were no venous cords or varicosities, 
Homan's sign was negative, and there were no muscle 
deformities of the lower extremities.  The veteran complained 
of pain at a tender point when his left knee is extended 
following flexion of that knee and with the left hip in an 
extended position.  

Neurological examination of the left lower extremity showed 
that deep and superficial pain and vibration sense was 
positive, while Babinski's, ankle jerks, knee jerks, and 
muscle strength were normal.  The claimant was able to walk 
on his tiptoes and on his heels, could heel-and-toe walk, 
could walk on the lateral and medial edges of his feet, and 
could squat normally.  He was able to mount and dismount the 
examination table.  The DeLuca assessment of the left lower 
leg revealed that there was no fatigability, no loss of 
coordination, no significant weakened motion, and there was 
no significant loss of range of motion due to pain.  Findings 
during flare-ups could not be determined, as the claimant had 
no flare-ups during the examination.  There was a faint, 8-
inch well-healed nontender scar on the anterior left shin, 
and a tender point on palpation was noted at a point above 
the superior end of that scar.  Multiple X-rays of the left 
tibia, fibula and ankle revealed that the left tibia and 
fibula were normal, while there was some soft tissue swelling 
over the medial malleolus, and the left ankle joint was 
normal.  The diagnostic assessment was status post trauma to 
the left medial distal tibial area; and status post 
exploratory surgery into the left medial distal tibial area.  
The examiner expressed the medical opinion that the available 
evidence is consistent with a diagnosis of persisting 
irritation and inflammation of the left medial distal tibial 
area associated with prior service-connected trauma and 
surgical procedure in that area, while current measurements 
on examination indicated no evidence of swelling. 

A Report of Contact (VA Form 119), dated February 5, 2002, 
showed that the claimant expressed concern that his claims 
file had been transferred to Indianapolis when he wanted it 
to stay in Minnesota so as not to delay his appeal.  The 
current status of his appeal was explained to him.

In a Statement in Support of Claim (VA Form 21-4238) from the 
claimant, received February 12, 2002, he requested that the 
issue on appeal be corrected, asserting that he originally 
requested service connection for a left leg condition due to 
pain; that he was never rated on the leg condition, only on 
the scar, which was not the problem; that the scar was 
created by the military orthopedist trying to find the cause 
of the pain; that the doctors were unable to find the cause 
of the pain, although the surgery did leave a scar; that the 
pain is deep inside his leg by the bone and there is daily 
swelling; that there is nothing wrong with the scar; and that 
he is asking that his case be reviewed back to his original 
disability claim where he requested service connection for a 
leg condition and not service connection for the scar. 

The RO requested another VA examination of the claimant to 
ascertain the nature and extent of any postoperative 
residuals of nerve damage, muscle damage, or cardiovascular 
damage due to the claimant's [1993] surgical procedure.

VA outpatient treatment records from the VAMC, Indianapolis, 
dated from January 2002 to August 2002, showed no treatment, 
findings or diagnoses of a left lower leg condition.  A 
presurgical physical examination in April 2002 cited the 
claimant's history of having his left leg hurt in the Gulf 
war, and noted that an orthopedist believed that it was not a 
bony problem but most likely secondary to nerve damage.  A 
musculoskeletal examination showed a normal gait and 
symmetrical motion and strength in all extremities, and no 
peripheral cyanosis, while neurological evaluation disclosed 
symmetrical and 2+ reflexes at the knees and ankles, with 
muscle strength symmetric and 5/5 in the upper and lower 
extremities.  It was noted that the claimant worked in a 
lumber yard and was accustomed to lifting heavy loads.  

A report of VA arteries, veins and miscellaneous examination, 
conducted in February 2002, cited the examiner's review of 
the veteran's claims folders, and noted his medical history 
of a left lower extremity injury and subsequent surgical 
incision in1993.  It was further noted that the claimant was 
service-connected for surgical scar-related pain at 10 per 
cent, and that the claimant has applied to increase his 
evaluation and is present for a cardiovascular evaluation.  
The claimant denied any symptoms of chest pain, shortness of 
breath or syncope, and was not taking any cardiovascular 
medications.  His cardiac risk factors were all negative, and 
he denied any symptoms related to claudication or peripheral 
vascular disease.  He was noted to be married and employed as 
a manager at Home Depot.  

Examination revealed a strong carotid pulse, with no bruits 
or delay; a strong regular cardiac rhythm with no murmurs, no 
S3 or S4; blood pressure of 130/75; a surgical scar on the 
left lower extremity, but no evidence of peripheral edema, 
and 2+ pulses in both lower legs.  The impression was left 
lower extremity pain with history of injury and status post 
surgery; and normal cardiovascular examination.  The 
examining VA cardiovascular examiner stated that the claimant 
had a left lower extremity injury and related surgical 
procedures with scar-related pain; that his cardiovascular 
examination appeared to be normal, with an estimated ejection 
fraction of more than 40 percent, and preserved exercise 
capacity with excess more than 10.  There was no evidence of 
peripheral vascular disease, and the examiner indicated that 
he would refer the pain related to the injury of the left 
lower extremity to the orthopedic physicians.  

A report of VA orthopedic examination, conducted in February 
2002, cited the claimant's pertinent military and medical 
history, including his being struck on the left leg by a 
piece of metal during the Gulf war; that he did not have a 
laceration; that X-rays were negative; that he was treated 
with Motrin; that he began to have some pain and swelling 
with activity; that his pain is located in the medial aspect 
of his left tibia, and increases with palpation and 
ambulation; and that he has a small amount of paresthesias in 
that area.  The claimant related that he had received a 
cortisone injection at the Pain Center in the past, which 
provided temporarily decreased symptoms, with his pain 
recurring the next day.  Examination showed that sensation in 
the sural, saphenous, deep peroneal and superficial peroneal 
nerves of the left lower extremity was intact; that muscle 
strength on dorsiflexion and plantar flexion, in the extensor 
hallucis longus, quadriceps, and poas musculature of the left 
lower extremity was 5/5 in strength; and that he has a well-
developed and muscular left lower extremity, with a well-
healed scar over the medial aspect of the left tibia; that 
palpation directly over the area of the previous incision 
elicits complaints of pain; that a small amount of 
paresthesias in present in this area, and that strong varus 
and valgus stress to his left tibia does not cause increased 
pain.  The VA orthopedic examiner expressed his medical 
opinion that the claimant has neurological injury to a small 
cutaneous nerve in the region of his left tibia; that he has 
not tried medications such as Neurontin or Amitryptyline for 
his nerve-type pain; that the examiner has referred the 
claimant to the Neurology clinic to be seen, evaluated and to 
potentially be treated with Neurontin or Amitryptyline to try 
and assist in the decrease in his symptoms.  The examiner 
further stated that, in his opinion, the claimant has no 
residuals secondary to his surgery to the leg; that his 
original injury is the reason for his symptoms and such are 
primarily nerve damage; and that he does not believe that the 
claimant has any muscle damage.  

A report of VA peripheral nerves examination, conducted in 
February 2002, noted the examiner's review of the veteran's 
claims folder and medical records, and cited the claimant's 
pertinent military and medical history, including his being 
struck on the lower left medial calf by a piece of metal in 
1991; that the metal was not imbedded; that X-rays were 
negative; that he began to have some pain and swelling when 
on his feet for a longtime, with some numbness but no 
paresthesias, and no symptoms in his right upper or lower 
extremities; that he underwent surgery in 1993 to determine 
whether scarring was causing his pain symptoms; that no 
scarring was found so they closed his leg and continued to 
treat him medically; that a trial with a TENS unit was not 
successful; that an MRI in the past was negative; that there 
was no associated back pain; that his left lower leg pain was 
increased on standing for long periods and relieved by 
resting; and that he was no taking any medication except for 
a pill which was prescribed for "nerve damage".  
Examination disclosed that the claimant's muscle strength was 
5/5 throughout both lower extremities; that muscle tone and 
bulk were within normal limits; that sensation was intact to 
light touch, pinprick and vibration throughout except for a 
decreased area of pinprick in  the area of the left medial 
calf where he was injured with a metal [pipe] and underwent 
surgery; that muscle stretch reflexes are 2+ in the patella 
and ankles, bilaterally; and that the claimant had a full 
range of motion on all joints of the lower extremity.  The 
examiner expressed the opinion that the claimant had a 
history of injury to the left lower extremity in 1991 which 
has not improved, and that this is likely to be secondary to 
local cutaneous sensory nerve damage and most likely not a 
consequence of radiculopathy.  

A rating decision of January 2003 confirmed and continued the 
10 percent rating for the claimant's service-connected 
postoperative residuals of a longitudinal scar of the medial 
aspect of the left lower leg.  It was noted that the rating 
was made for record purposes only to change the diagnostic 
code for that condition from previously assigned diagnostic 
code 7804 for a scar to diagnostic code 8525 to reflect 
posterior tibial nerve damage.  The claimant and his 
representative were notified of that action and of his right 
to appeal by RO letter of January 28, 2003.  A Supplemental 
Statement of the Case reflecting that change was provided the 
claimant and his representative on January 23, 2003.  

In a letter from the claimant, received at the RO on February 
20, 2003, he waived any further due process or appellate 
review at the RO level, stated that he had provided or the RO 
had obtained all evidence in connection with his appeal, and 
asked that his case be transferred to the Board.  His case 
was transferred to the Board on February 24, 2003.

By Board letter of March 13, 2003, the claimant and his 
representative were notified of the time, date and place of 
his scheduled hearing before a Veterans Law Judge of the 
Board of Veterans' Appeals.  The veteran failed to report for 
the scheduled hearing.


II. Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2000);  38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2003).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, as in the 
instant appeal, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In  Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was 
held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, the evaluation of the same disability 
under various diagnoses is to be avoided. See 38 C.F.R. § 
4.14;  Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2003).



The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).

VA's Schedule for Rating Disabilities provides that neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  See nerve involved for diagnostic 
code number and rating. The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. Part 4, § 4.123 (2003).   

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code  number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated  up to 
complete paralysis of the affected nerve.  38 C.F.R. Part 4, 
§ 4.124 (2003).  

Neurological conditions, except as otherwise provided, will 
be rated in accordance with a schedule of ratings set out at 
38 C.F.R. Part 4, § 4.124a (2003).  
[With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 percent to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate 
by comparison with the mild, moderate, severe, or complete 
paralysis of 
peripheral nerves]



Paralysis of the posterior tibial nerve will be rated as 30 
percent disabling when complete, with paralysis of all 
muscles of the sole of the foot, frequently with painful 
paralysis of a causalgic nature; such that the toes cannot be 
flexed; adduction is weakened; and plantar flexion is 
impaired; as 20 percent disabling when incomplete, with 
severe symptoms; and as 10 percent disabling when incomplete 
and moderate or mild in degree.  38 C.F.R. § 4.124a, 
Diagnostic Code 8525 (2003).    

Effective August 30, 2002, changes were made to VA's Schedule 
for Rating Disabilities pertaining to the skin as part of an 
ongoing effort by the Department to complete a comprehensive 
review and update of the entire rating schedule on the basis 
of particular body systems.  The intended effects of this 
action are to ensure that the rating schedule uses current 
medical terminology, reflects medical advances that have 
occurred since the last review, and provides unambiguous 
rating criteria.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
However, the Board must apply the old law prior to the 
effective date of the new law.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 
2000).

Prior to August 30, 2002, scars were evaluated as follows:  A 
10 percent evaluation is warranted for superficial scars that 
are poorly nourished with repeated ulceration.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A 10 percent evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be evaluated for 
limitation of functioning of the part affected.  See 38 
C.F.R. § 4.118, Diagnostic Code 7805.  





Effective August 30, 2002, the regulations pertaining to the 
evaluation of scars were changed.  Under the newly revised 
regulations, scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion are rated as 
10 percent disabling provided the area or areas are 144 
square inches (929 sq. cm.) or greater.  Note (1):  Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25 of 
this part.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (effective August 30, 2002).

Under newly revised Diagnostic Code 7803, scars, superficial, 
unstable are rated 10 percent disabling.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7803 
(effective August 30, 2002).  Under newly revised Diagnostic 
Code 7804, scars, superficial, painful on examination are 
rated 10 percent disabling.  Note (1): A superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2): In such case, a 10-percent evaluation will be assigned 
for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)  38 C.F.R. § 4.118, Diagnostic Code 7804 (effective 
August 30, 2002).  Under newly revised Diagnostic Code 7805, 
other scars are to be rated based on limitation of function 
of the affected part.  See 38 C.F.R. § 4.118, Diagnostic Code 
7805 (effective August 30, 2002).

Since there was a change in law during the pendency of this 
appeal, the Board must apply the version of the law that is 
more favorable to the claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The Board is mindful that the 
veteran and his representative have been afforded notice of 
the change in the regulations regarding how skin disabilities 
are to be evaluated; and that there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The Board further notes the claimant's waiver of any further 
due process or appellate review at the RO level.  

The record in this case includes reports of VA vascular, 
muscular and neurological examinations, conducted in December 
2001, showing that the claimant's posture, gait, station and 
carriage were normal; that Babinski's sign, ankle and knee 
jerks, and muscle strength in his left lower extremity were 
normal; that the claimant was able to walk on his tiptoes and 
on his heels, could heel-and-toe walk, walk on the lateral 
and medial edges of his feet, and could squat normally; and 
that there was a faint, 8-inch well-healed nontender scar on 
the anterior left shin, while a tenderness to palpation was 
noted at a point above the superior end of that scar.  The 
DeLuca assessment of the left lower leg revealed that there 
was no fatigability, no loss of coordination, no significant 
weakened motion, and there was no significant loss of range 
of motion due to pain.  X-rays of the left tibia, fibula and 
ankle revealed normal findings, while there was some soft 
tissue swelling over the medial malleolus, and the examining 
physician expressed the medical opinion that the available 
evidence is consistent with a diagnosis of persisting 
irritation and inflammation of the left medial distal tibial 
area associated with prior service-connected trauma and 
surgical procedure in that area, while current measurements 
on examination indicated no evidence of swelling.  

Similarly, a February 2002 report of VA arteries, veins and 
miscellaneous examination showed that the claimant denied any 
symptoms related to claudication or peripheral vascular 
disease, while examination revealed a surgical scar on the 
left lower extremity, with no evidence of peripheral edema, 
and 2+ pulses in both lower legs.  The impression was left 
lower extremity pain with history of injury and status post 
surgery; and a normal cardiovascular examination, and the VA 
cardiovascular examiner stated that the claimant's 
cardiovascular examination appeared normal, and that there 
was no evidence of peripheral vascular disease.  

The February 2002 report of VA orthopedic examination showed 
that sensation in the sural, saphenous, deep peroneal and 
superficial peroneal nerves of the left lower extremity were 
intact; that muscle strength on dorsiflexion and plantar 
flexion, in the extensor hallucis longus, quadriceps, and 
poas musculature of the left lower extremity was 5/5 in 
strength; and that he has a well-developed and muscular left 
lower extremity, with a well-healed scar over the medial 
aspect of the left tibia; that palpation directly over the 
area of the previous incision elicits complaints of pain; 
that a small amount of paresthesias in present in this area, 
and that strong varus and valgus stress to his left tibia 
does not cause increased pain.  The VA orthopedic examiner 
expressed his medical opinion that the claimant has 
neurological injury to a small cutaneous nerve in the region 
of his left tibia, and that the claimant has no residuals 
secondary to his surgery to the leg; that his original injury 
is the reason for his symptoms; that such are primarily nerve 
damage; and that he does not believe that the claimant has 
any muscle damage.  

A February 2002 report of VA peripheral nerves examination 
showed that the claimant's muscle strength was 5/5 throughout 
both lower extremities; that muscle tone and bulk were within 
normal limits; that sensation was intact to light touch, 
pinprick and vibration throughout except for a decreased 
areas of pinprick in the area of the left medial calf where 
he was injured and underwent surgery; that muscle stretch 
reflexes are 2+ in the patella and ankles, bilaterally; and 
that the claimant had a full range of motion on all joints of 
the lower extremity.  The examiner expressed the opinion that 
the claimant had a history of injury to the left lower 
extremity in 1991 which has not improved, and that this is 
likely to be secondary to local cutaneous sensory nerve 
damage and most likely not a consequence of radiculopathy.  

A presurgical physical examination of the claimant in April 
2002 cited the claimant's history of having his left leg hurt 
in the Gulf war, and noted that a VA orthopedist believed 
that it was not a bony problem but most likely secondary to 
nerve damage.  A musculoskeletal examination showed a normal 
gait and symmetrical motion and strength in all extremities, 
and no peripheral cyanosis, while neurological evaluation 
disclosed symmetrical and 2+ reflexes at the knees and 
ankles, with muscle strength symmetric and 5/5 in the upper 
and lower extremities.  It was noted that the claimant worked 
in a lumber yard and was accustomed to lifting heavy loads.  

Based upon the foregoing, the Board finds that the claimant's 
service-connected postoperative residuals of injury to the 
medial aspect of the left lower leg are currently manifested 
by nerve damage and a faint, 8-inch, well-healed and 
nontender surgical scar.  The record in this case shows that 
there are no current clinical findings that the claimant's 
superficial surgical scar of the left anterior medial shin is 
poorly nourished with repeated ulceration; that such is 
tender and painful on objective demonstration; or that such 
is productive of limitation of functioning of the part 
affected, as provided prior to August 30, 2002.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2001).  Neither 
is there evidence of a scar, other than involving the head, 
face, or neck, that is superficial and does not cause 
limitation of motion and involves an area of 144 square 
inches (929 sq. cm.) or greater.  There has been no competent 
showing that the claimant's scar is manifested by frequent 
loss of covering of skin over the scar, or associated with 
underlying soft tissue damage, as provided on and after 
August 30, 2002.  See 38 C.F.R. Part 4, § 4.118, Diagnostic 
Codes 7802-7805 (effective August 30, 2002).

The record further shows that there is no evidence of muscle 
injury associated with the claimant's service-connected 
postoperative residuals of injury to the medial aspect of the 
left lower leg, with nerve damage and a surgical scar.  The 
record discloses no compensable limitation of motion in any 
joint associated with the claimant's service-connected 
disability, and there is no evidence of a motor or reflex 
deficit.  The most recent medical evidence of record 
discloses that the claimant had a normal posture, gait, 
station and carriage; that the claimant dresses, undresses, 
climbs up and down the examination table normally; and that 
he walked on his tiptoes and heels, and on the medial and 
lateral sides of his feet, and walked heel-to-toe normally; 
that a small area of dysesthesias was present over the wound 
site; that there was no lower extremity atrophy, and no left 
lower leg redness, swelling, tenderness or deformity, while 
the skin color and hair distribution was normal on the lower 
extremities, and his lower extremities were warm, and the 
left dorsalis pedis and posterior tibial pulses were normal.  
Further neurological examination of the lower extremities 
revealed intact lower extremity deep and superficial pain, 
position and vibration sense, ankle jerks, and knee jerks, 
while Babinski's sign and muscle strength were normal.  

While the record does not indicate clinical findings which 
would warrant a compensable rating on the basis of 
musculoskeletal impairment or on the basis of disability 
related to scars or a skin disorder, the primary impairment 
caused by the claimant's service-connected postoperative 
residuals of injury to the medial aspect of the left lower 
leg, with nerve damage and a surgical scar, are the nerve 
damage and resulting impairment.  The Board finds that the 
claimant's primary impairment stemming from his service-
connected left lower leg disability has competently been 
assessed as nerve damage to the medial anterior left lower 
leg.   

As there are no competent clinical findings of loss of 
reflexes, muscle atrophy, sensory disturbances, organic 
changes, or constant pain, at times excruciating, evaluation 
of that disability on the basis of peripheral neuritis is not 
warranted.  38 C.F.R. Part 4, § 123 (2003).  The clinical 
findings in this case consist with peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, and rated 
on the same scale, with a maximum equal to moderate 
incomplete paralysis.  See nerve involved for diagnostic code 
number and rating.  38 C.F.R. Part 4, § 4.124 (2003).   

Neurological conditions will be rated, except as otherwise 
provided, in accordance with a schedule of ratings set out at 
38 C.F.R. Part 4, § 4.124a (2003).  
[With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 percent to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate 
by comparison with the mild, moderate, severe, or complete 
paralysis of 
peripheral nerves].  In the instant appeal, the evidence of 
record does not demonstrate psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, etc.

Paralysis of the posterior tibial nerve will be rated as 30 
percent disabling when complete, with paralysis of all 
muscles of the sole of the foot, frequently with painful 
paralysis of a causalgic nature; such that the toes cannot be 
flexed; adduction is weakened; and plantar flexion is 
impaired; as 20 percent disabling when incomplete, with 
severe symptoms; and as 10 percent disabling when incomplete 
and moderate or mild in degree.  38 C.F.R. § 4.124a, 
Diagnostic Code 8525 (2003).  In the instant appeal, the 
evidence of record does not demonstrate paralysis of all 
muscles of the sole of the foot, painful paralysis of a 
causalgic nature; such that the toes cannot be flexed; or 
that adduction is weakened; or that plantar flexion is 
impaired.  

The claimant's service-connected postoperative residuals of 
injury to the medial aspect of the left lower leg are 
manifested by moderate incomplete paralysis of the posterior 
tibial nerve and a faint, 8-inch, well-healed, nontender scar 
of the anterior medial aspect of the left lower leg, with a 
painful point superior to the scar, a small area of 
dysesthias at the site if the injury, frequent dull and 
intermittent pain of typical distribution so as to identify 
the damaged posterior tibial nerve, and with limitation of 
function due to pain on use and fatigability but no loss of 
coordination, no impairment of gait, symmetrical motion and 
strength in all extremities, no peripheral cyanosis, and 
neurological findings of symmetrical and 2+ reflexes at the 
knees and ankles, and with muscle strength symmetric and 5/5 
in the upper and lower extremities.  

The veteran's service-connected postoperative residuals of 
injury to the medial aspect of the left lower leg, with nerve 
damage and a surgical scar, are currently manifested by 
moderate incomplete paralysis of the posterior tibial nerve 
and a faint, 8-inch, well-healed, nontender, asymptomatic 
scar of the anterior medial aspect of the left lower leg, 
with a painful point superior to the scar, a small area of 
dysesthesias at the point of the injury, frequent dull and 
intermittent pain of typical distribution so as to identify 
the damaged posterior tibial nerve, and with limitation of 
function due to pain on use and fatigability but no loss of 
coordination, no impairment of gait, and no vascular or 
circulatory impairment.  Thus the medical evidence of record 
supports a 10 percent evaluation for moderate incomplete 
paralysis of the posterior tibial nerve, as well as an 
additional 10 percent disability for fatigability and for 
limitation of function due to pain on use.  Therefore, a 20 
percent rating is warranted.

ORDER

An increased rating of 20 percent for service-connected 
postoperative residuals of injury to the left lower 
extremity, with moderate incomplete paralysis of the 
posterior tibial nerve and a surgical scar, is granted.



_____________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED

Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



